SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

697
CA 12-02221
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


IN THE MATTER OF DARRYL R. VAUGHN,
PETITIONER-APPELLANT,

                     V                                            ORDER

STEPHANIE M. MAHON, RESPONDENT-RESPONDENT.


THE CHARLAP LAW FIRM, ELMIRA (ALLAN G. CHARLAP OF COUNSEL), FOR
PETITIONER-APPELLANT.

SAYLES & EVANS, ELMIRA (L. CRARY MYERS, III, OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Steuben County (Peter
C. Bradstreet, A.J.), entered August 28, 2012. The order denied the
application of petitioner for an order committing respondent to
prison.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court